FILED
                            NOT FOR PUBLICATION                               MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDWIN ROCAEL TERCERO RAMIREZ,                    No. 11-71219

              Petitioner,                        Agency No. A072-109-862

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 13, 2014
                            San Francisco, California

Before: D.W. NELSON, McKEOWN, and M. SMITH, Circuit Judges.

       Edwin Rocael Tercero Ramirez (Ramirez), a native and citizen of

Guatemala, petitions for review of a decision of the Board of Immigration Appeals

(BIA) affirming the Immigration Judge’s denial of his applications for asylum and

withholding of removal. The BIA concluded that Ramirez failed to establish an

objectively reasonable fear of future persecution on account of a protected ground.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Because the parties are familiar with the facts and procedural history of this case,

we repeat only those facts necessary to resolve the issues raised on appeal. We

deny the petition for review.

      Even assuming “family members of journalists” qualifies as a particular

social group, substantial evidence supports the BIA’s conclusion that Ramirez

failed to establish the requisite nexus between the persecution feared and a

protected ground. See Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009); Navas v.

INS, 217 F.3d 646, 654 (9th Cir. 2000). The testimony of Ramirez’s brother,

Domingo Tercero (Tercero), and the reasonable inferences taken from it, see

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1056 (9th Cir. 2006); Lopez-Alvarado

v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004), do not compel the conclusion that

Ramirez will be harmed on account of his membership in a group consisting of

family members of journalists or on account of imputed political opinion. More

specifically, the BIA did not err in finding that the evidence did not establish that

Tercero’s mother or any other family member was harmed on account of Tercero’s

work as a journalist. The BIA also did not err in concluding that there is

insufficient evidence that Ramirez is at risk of harm due to his relationship to

Tercero.

      PETITION DENIED.


                                           2